                Case 21-10748-AJC         Doc 19      Filed 03/26/21     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 Case Number:     2 \-JOT-/ 3
                                                 Chapter 13


                      TRUSTEE'S OBJECTION TO EXEMPTIONS
                AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

               Nancy K. Neidich, Standing Chapter 13 Trustee, files this Objection to Exemptions as
       the Trustee objects to the exemption of property as stated in the debtor(s)' Schedules as being
       over the legal limit and/or raising a question as to the amount of the claimed exemption and
       therefore it does not appear that the debtors are entitled to same and therefore excessive or
       inappropriate exemptions should be stricken and disallowed. Objecting specifically as checked:
       _ _ a) Homestead property which is multi-family (duplex) or not actually used as homestead.
       _ _b) Personal property exempted over $1000 with or $5000 without Homestead exemption .
..,.,. _ _ c) Tenants By the Entireties, evidence ofjoint title and motion served on all creditors
       with a statement of which property is jointly held .and requiring objection from any joint
       creditor
             d) Bare Legal Title, evidence that the debtor has never contributed to the payment,
       maintenance, or use. (or that there is no equity in the property for the estate)
       __e) Vague exemption in the amount stated, description of asset, or citation of exemption.
       _ _ f) Wages, evidence of head of family (ifjoint case need specific debtor claiming
       exemption) and 6 months bank statements with deposits traced.
       __ g) Automobile exemption of $1000.00 is split between more than one automobile.
       _h) Valuation Issues: the debtor did not timely provide the Trustee with requested
       valuation, including but not limited to bank statements, real property or vehicles.
       /    i) Proof of pension or 401K statement or annuity
       _ j ) Use of improper application of exemption: residency 522(b)(3), not eligible
       for exemption
       _ _k)Other

           I hereby certify that a true and correct copy of the foregoing and the Notice of
    Hearing generated by the Clerk of the Court was served through ECF on debtor's attorney on
    the same day as the objection is filed with the Clerk of the Court.
                                                        Submitted by
                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        FLORIDA BAR NO.: 441856
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027
                                                        (954) 4 4 3 -4402
